UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4435



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LORD JUSTICE SUPREME, a/k/a John Earl Graham,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-00-506)


Submitted:   December 7, 2001          Decided:     December 19, 2001


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Stacey Denise Haynes,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lord Justice Supreme appeals from his conviction and sentence

to seventy months in prison and three years of supervised release

following his guilty plea to one count of making a false statement

in connection with the attempted purchase of a firearm in violation

of 18 U.S.C.A. §§ 922(a)(6), 924(a)(2) (West 2000).   Supreme’s at-

torney filed a brief in accordance with Anders v. California, 386

U.S. 738 (1976), raising the issue of compliance with Fed. R. Crim.

P. 11, but stating that, in his view, there are no meritorious

issues for appeal.    Supreme filed a supplemental pro se brief

arguing he did not intend to violate the law and that a mental

defect prevented him from understanding the judicial process.

     In accordance with Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Supreme’s conviction and sentence. This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.   We dis-

pense with oral argument because the facts and legal contentions




                                2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3